                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    REINALDO C. ACOSTA, JR.,

                                 Plaintiff,
           v.                                                                ORDER

    NICHOLAS MAKI, JONAS TROCHINSKI, DAVE                                 18-cv-726-jdp
    TARR, and ANGELA THOMPSON,

                                 Defendants.


         Pro se plaintiff Reinaldo C. Acosta, Jr. alleges that he slipped, fell, and injured himself

on a slippery bathroom floor at Redgranite Correctional Institution in January 2018 and was

denied adequate medical treatment afterward. He is proceeding on claims that (1) Angela

Thompson and David Tarr failed to provide him medical treatment, in violation of the Eighth

Amendment and state negligence law; and (2) Thompson, Tarr, Nicholas Maki, and Jonas

Trochinksi were all aware of the slippery floor but did nothing to fix the problem, in violation

of state negligence law.1

         Defendants have filed a motion for partial summary judgment on the grounds that (1)

Acosta failed to exhaust his administrative remedies as to his Eighth Amendment claims against

defendants Thompson and Tarr; and (2) Acosta failed to comply with Wisconsin’s notice of

claim statute, Wis. Stat. § 893.82, as to his negligence claims against Thompson, Tarr, and

Trochinski. Dkt. 23. Acosta responded by asking the court to allow him to refile a notice of

claim with the state. Dkt. 31.




1
    I have amended the caption to reflect the correct spelling of defendants’ names.
         I will grant defendants’ motion to dismiss Acosta’s Eighth Amendment claims against

Thompson and Tarr because the undisputed evidence shows that Acosta failed to exhaust his

administrative remedies as to those claims. I will decline to exercise jurisdiction over Acosta’s

state law claims, so I need not determine whether Acosta complied with Wis. Stat. § 893.82. I

will deny Acosta’s request to refile his notice of claim as moot.



                                           ANALYSIS

         Under the Prison Litigation Reform Act, prisoners must exhaust all available

administrative remedies before filing a lawsuit in federal court about prison conditions.

42 U.S.C. § 1997e(a). To comply with § 1997e(a), a prisoner must take each step within the

administrative process, Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002), which

includes following instructions for filing an initial grievance, Cannon v. Washington, 418 F.3d

714, 718 (7th Cir. 2005), as well as filing all necessary appeals, Burrell v. Powers, 431 F.3d 282,

284–85 (7th Cir. 2005), “in the place, and at the time, the prison’s administrative rules

require.” Pozo, 286 F.3d at 1025. To exhaust administrative remedies in Wisconsin, inmates

must follow the inmate complaint review process set forth in the Wisconsin Administrative

Code ch. DOC 310. The purpose of these requirements is to give the prison administrators a

fair opportunity to resolve the grievance without litigation. Woodford v. Ngo, 548 U.S. 81, 88–

89 (2006). Failure to exhaust administrative remedies under § 1997e(a) is an affirmative

defense that must be proven by the defendants. Davis v. Mason, 881 F.3d 982, 985 (7th Cir.

2018).

         Defendants contend that Acosta failed to exhaust his administrative remedies as to his

claims that Thompson and Tarr violated his Eighth Amendment rights by failing to provide


                                                2
him adequate medical treatment for injuries he suffered after slipping on a wet floor.

Defendants have submitted evidence showing that Acosta filed an inmate complaint about

slipping and falling on the wet floor, but that he did not file any inmate complaint about being

denied medical treatment afterward. See Dkt. 26-1 (Acosta’s inmate complaint history report).

Acosta has not submitted any contrary evidence showing that he filed an inmate complaint

about not receiving medical care, so I will dismiss his Eighth Amendment claims against

Thompson and Tarr for Acosta’s failure to exhaust his administrative remedies.

       Defendants also argue that Acosta’s state law claims against Thompson, Tarr, and

Trochinski should be dismissed because Acosta failed to file a notice of claim as required by

Wis. Stat. § 893.82 as to his state-law claims against them. (Defendants do not dispute that

Acosta filed a notice of claim as to his claim against Maki.) But I need not resolve this question

because I will decline to exercise jurisdiction over Acosta’s state-law claims.

       A federal court generally does not have jurisdiction over state-law claims unless they are

related to a federal claim that is pending in the same case, 28 U.S.C. § 1367, or if the plaintiff

and defendants are citizens of different states and the amount in controversy is greater than

$75,000, 28 U.S.C. § 1332. Because I am granting summary judgment for defendants on all of

the federal claims, I will decline to exercise jurisdiction over Acosta’s state-law negligence claims

under § 1367. See Groce v. Eli Lilly & Co., 193 F.3d 496, 499–501 (7th Cir. 1999) (“[I]t is the

well established law of this circuit that the usual practice is to dismiss without prejudice state

supplemental claims whenever all federal claims have been dismissed prior to trial.”). Acosta

does not allege that he and defendants are citizens of different states and nothing in the

complaint suggests that they are, so I cannot exercise jurisdiction under § 1332 either.

Accordingly, I will dismiss Acosta’s state-law claims without prejudice. Acosta may refile them


                                                 3
in state court, subject to the applicable Wisconsin statute of limitations and notice of claim

requirements.



                                            ORDER

       IT IS ORDERED that

       1. Defendants’ motion for summary judgment, Dkt. 22, is GRANTED with respect to
          plaintiff Reinaldo C. Acosta, Jr.’s federal claims against defendants Angela
          Thompson and David Tarr. Those claims are DISMISSED WITHOUT
          PREJUDICE for Acosta’s failure to exhaust his administrative remedies. The motion
          is DENIED as moot with respect to Acosta’s claims against defendants Jonas
          Trochinski and Nicholas Maki.

       2. Acosta’s state-law claims are DISMISSED without prejudice under 28 U.S.C. §
          1367(c)(3).

       3. Plaintiff Reinaldo C. Acosta, Jr.’s motion for leave to refile his notice of claim, Dkt.
          31, is DENIED as moot.

       4. The clerk of court is directed to enter judgment accordingly and close this case.

       Entered November 20, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
